Citation Nr: 0525960	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a disorder of the eyes 
causing blindness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  That decision denied service 
connection for an eye disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran's 
bilateral eye disorder had its origins during service.


CONCLUSION OF LAW

A disorder of the eyes, causing blindness, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in April 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decisions regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran's vision 
was noted to be 20/20 on both the March 1943 entrance 
examination report and the October 1945 separation 
examination report.  Service medical records are otherwise 
silent with regard to complaints, findings or treatment 
associated with the veteran's eyes.

Service personnel records reflect that the veteran served in 
the Philippines.

The veteran contends that he was swarmed by locusts during 
service and that the locust swarm caused damage to his eyes.  
He reported that he first noticed his eye problems 
immediately after service when he failed an examination at 
the Department of Motor Vehicles.  He stated that he has worn 
corrective lenses since then, and his vision continued to 
deteriorate.

A December 1970 private treatment note indicated that the 
veteran was treated for central serous retinopathy of the 
right eye with a parafoveal of subretinal fluid.  An October 
1971 VA treatment note noted a history of central serous 
retinopathy with leakage of subretinal fluid.  An April 1973 
private treatment note reflected a diagnosis of 
histoplasmosis.

An August 1973 letter from the veteran's private physician 
noted he had first seen the veteran in May 1973.  He noted he 
had been diagnosed with histoplasmic cocriroretinitis (sic) 
involving the macula of each eye.

A July 1978 letter from the veteran's private physician noted 
that he had been treating the veteran since December 1970.  
He stated that the veteran had bilateral Kundt-Junius 
disciform macular retinal degeneration.

A March 1979 VA treatment note indicated that the veteran 
reported that his vision had been failing for 15 to 20 years.  
The diagnosis was bilateral macular degeneration.

A September 1979 letter from the veteran's private physician 
reported a history of macular degeneration in both eyes since 
the early 1970s.

An October 1982 statement from D.A., a man who served with 
the veteran, indicated that he and the veteran were serving 
in the Philippines during the "Year of the Locust."  He 
stated that after the "locust invasion" some of the men had 
problems with their eyes.  D.A. indicated that the veteran 
was one of the men who sought help from a corpsman for such 
problems.

A July 1983 letter from the veteran's private physician noted 
a history of macular degeneration in both eyes.  The 
physician reported that the veteran lost his central vision 
in his left eye around 1950.  The veteran had indicated that 
he lost his central vision in his right eye in 1970.  The 
diagnosis was bilateral disciform macular degeneration with 
Kundt-Junius type pigment proliferation and fibrosis.

A March 2000 letter from the United States Department of 
Agriculture noted that there were recurrent and large 
seasonal outbreaks of locusts in the Philippines from 1941 to 
1949.

An August 2000 letter from the Director of the Institute of 
Chemistry for the University of the Philippines stated that 
"it is true that anyone attacked by huge swarms of locusts 
could receive injuries that might well, in time, develop into 
failed eyesight.'

A September 2000 letter from the Director of the Bureau of 
Plant Industry for the Republic of the Philippines Department 
of Agriculture and Natural Resources stated that if a man 
"was virtually immersed in a swarming sea of thousands of 
locusts and his face lacked protection, then it is quite 
conceivable that infection and minute lacerations to the eye 
may develop into serious failure."

A September 2000 letter from the Dean of the College of 
Agriculture at the University of the Philippines noted that 
"from an entomological viewpoint, dense migratory locust 
swarms have been known to cause eye damage."

A February 2002 VA fee basis examination report noted that 
the examiner reviewed the veteran's claims folder.  The 
diagnoses were bilateral nuclear sclerosis, and bilateral 
disciform macular degeneration with Kundt-Junius type 
pigmentation, proliferation and fibrosis.  The examiner noted 
the veteran's contention that his eye disorder resulted from 
bacterial infections incurred during locust swarms during 
service.  He noted that the first diagnosis of macular 
degeneration came 25 years after the veteran's separation 
from service.  He stated that the macular degeneration was 
not consistent with any possible infectious agent.  He 
indicated that laser therapy, noted in the veteran's 
treatment records, did not suggest that there was an ocular 
inflammatory component, which one would expect if any ocular 
disease was caused by a locust infestation.  The examiner 
noted that the most likely cause of the veteran's eye 
disorder was inherited macula dystrophy.  He concluded by 
saying it "is less than likely that the veteran's macular 
degeneration/blindness was caused by bacterial infection from 
locust swarms."

In a June 2002 statement the veteran indicated that there is 
no history of eye disease in his family and disagreed with 
the February 2002 VA examiner's opinion attributing his eye 
disease to a genetic factor.

A January 2003 VA examination report reviewed the veteran's 
claims folder.  The examiner noted that the veteran grew up 
in Indiana and had experienced a locust swarm during service.  
The examiner documented the pertinent medical history, as 
well as the various contentions of the veteran and letters 
from the University of the Philippines and in support of his 
claim.  The examiner noted the veteran's early diagnosis of 
histoplasmosis and stated that this was caused by a fungus 
and is endemic in the Ohio Mississippi Valley, including 
Indiana.  He indicated that macular degeneration has no known 
causes, but smoking is a risk factor.  He noted that the 
veteran, in 1979, had reported smoking two packs of 
cigarettes a day for 30 years.  He concluded by noting his 
on-line research had produced no matches for a search of 
macular degeneration and locusts or macular degeneration and 
histoplasmosis.  Finally, the veteran stated that the 
veteran's "poor vision and macular conditions are more 
likely than not unrelated to being swarmed by locusts."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a currently diagnosed bilateral eye 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, there are two medical opinions of record weighing 
against the veteran's claim.  The February 2002 VA 
examination report notes that it "is less than likely that 
the veteran's macular degeneration/blindness was caused by 
bacterial infection from locust swarms."  The Board notes 
that the February 2002 VA examiner's opinion that the 
veteran's macular degeneration was most likely due to 
inherited macula dystrophy is disputed by the veteran.  
However, in this instance, the fact that the veteran may or 
may not have inherited a trait that led to his eye disorder 
does not alter the examiner's opinion that the veteran's eye 
disorder was "less than likely" due to infection from a 
locust swarm.  In addition, the January 2003 VA examination 
report also weighs against the veteran's claim.  The examiner 
considered the veteran's contentions and reviewed the 
documents submitted by the veteran in support of his claim he 
concluded that the veteran's "poor vision and macular 
conditions are more likely than not unrelated to being 
swarmed by locusts."

The Board has considered the veteran's contentions in 
conjunction with the documentation that infections resulting 
from locust swarms could lead to eye damage.  However, such 
documents are generalities and do not pertain specifically to 
the veteran, or the particular circumstances of his case.  
The two VA examiners reviewed the veteran's claims folder, 
including the various treatment records dated since 1970 and 
concluded that the veteran's current eye disorder was not 
likely a result of his being exposed to a locust swarm during 
service.  The veteran's statements to the contrary cannot be 
used as a tenable basis for granting the claim as the veteran 
does not have a recognized degree of medical knowledge, and 
his assertions as to the existence, nature and etiology of 
the veteran's current diagnoses are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
entitlement to service connection for a visual disorder of 
the eyes is denied.


ORDER

Entitlement to service connection for a disorder of the eyes 
causing blindness is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


